DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 6, 7, 9, 13, 14, 16, 20 - 23 have been amended; Claims 3, 10, 17, have been cancelled; Claims 1, 2, 4 – 9, 11 – 16, 18 – 23 are currently pending and are subject to examination.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) claim(s) 1, 2, 4 – 9, 11 – 16, 18 – 23 have been fully considered but they are not persuasive.  
Applicant’s Arguments:
The Applicant argues that the cited references do not disclose the validity of the first TA value is determined by status of a first timer associated with the first TA value, and validity of the second TA value is determined by status of a second timer associated with the second TA value, as currently amended.

Examiner’s Response:
Examiner respectfully disagrees with this argument, as having a timer for each timing advance group is known in the art as further evidenced by Stern-Berkowitz et al. (see the office action for details).


Applicant’s Arguments:
The Applicant further argues that Zhang‘s TA values are associated with beams, not with TRPs (paragraphs [0120] and [0438]). This contrasts with Shimoda’s association of TA values with TRPs, not beams.

Examiner’s Response:
Examiner respectfully disagrees with this argument, as the cited references are directed to techniques of 5G radio communications, also referred to as "New Radio” (NR) Access Technology, including enhanced Mobile BroadBand (eMBB), Ultra Reliability and Low Latency Communication (URLLC), and massive Machine Type Communications (mMTC) using transmission channels or links or beams (see Shimoda [0047] and [0253]).  In addition, a TRP is a transmission reception point and is therefore responsible for generating transmission beams towards the UE in the downlink signal and receiving transmission beams from the UE in the Uplink signal, thus reasonably reading on the association of TA values with TRPs transmissions or in other words the beams generated by the TRPs.  The Applicant’s arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 2, 4 – 9, 11 – 16, 18 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US 20190222364 A1) in view of Stern-Berkowitz et al. (US 20190191429 A1) and Zhang et al. (US 20170195998 A1).

Regarding claim 1, Shimoda et al. discloses a method (Shimoda et al., FIG. 54) of operating a user equipment (UE) (Shimoda et al., FIG. 54, UE 5107), comprising: 
maintaining multiple timing advance (TA) values for a serving cell (Shimoda et al., FIG. 55; [0949] T1 is a radio propagation time from the UE1 to the TRP1, T2 is a radio propagation time from the UE1 to the TRP2, T3 is a radio propagation time from the UE 1 to the TRP 3, T4 is a radio propagation time from the UE 1 to the TRP 4, T5 is a radio propagation time from the UE 1 to the TRP 5, where each of the radio propagation times T1, T2, T3, T4, and T5 represents a time from transmission of the uplink signal by the UE 1 to the arrival at the corresponding TRP, where TA3 is the timing advance (TA) set between the serving TRP and the UE 1 in relation to [0951] where the radio propagation time between the UE 1 and the TRP 1 or the TRP 2 is shorter than that between the UE 1 and the TRP 3 and the timing adjustment value to TRP 1 or the TRP 2 require a different setting than for TRP3), 
the serving cell comprising a single base station (Shimoda et al., FIG. 54, eNB 5106) with multiple transmitter/reception points (TRPs) (Shimoda et al., FIG. 54; [0945] each of TRP1 5101, TRP2 5102, TRP3 5103, TRP4 5104, and TRP5 5105 is connected to eNB 5106, and has at least a transmission/reception function), 
Shimoda et al., [0945] TRP3 5103 is a serving TRP of the UE, which performs transmission and reception with the serving TRP 5103 following a preset timing advance (TA)) and a second TA value associated with a second TRP of the multiple TRPs (Shimoda et al., [0946] the other TRPs have differences in the reception timings, in relation to [0960] where the UE may set TA-α as the TA including the adjustment value).
Shimoda et al., does not expressly disclose validity of the first TA value is determined by status of a first timer associated with the first TA value and validity of the second TA value is determined by status of a second timer associated with the second TA value and flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid.
Stern-Berkowitz et al., for example, from an analogous field of endeavor (Stern-Berkowitz et al., [0106] a WTRU or a MAC entity of a WTRU or any of the other devices may have and/or maintain at least one time alignment timer (TAT)) discloses a validity of the first TA value is determined by status of a first timer associated with the first TA value (Stern-Berkowitz et al., [0106] a WTRU may have and/or maintain a TAT for a or each timing advance group (TAG), where a TAG may be or may include a group of serving cells of a WTRU that use the same timing reference, the same timing reference cell and/or the same TA value and primary TAG (pTAG) may be a TAG that includes a PCell or a PSCell) and a validity Stern-Berkowitz et al., [0106] a secondary TAG (sTAG) may be a TAG that does not include a PCell and/or does not include a PSCell, in relation to  [0107] a TAT may be configured or may be configurable, and be associated with a TAG associated with a MAC entity, where a TAT may be used to control how long a MAC entity considers the serving cells associated with the TAG to be uplink time aligned).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a validity of the first TA value is determined by status of a first timer associated with the first TA value and a validity of the second TA value is determined by status of a second timer associated with the second TA value as taught by Stern-Berkowitz et al. with the system of Shimoda et al. in order to considers the serving cells associated with the TAG to be uplink time aligned (Stern-Berkowitz et al., [0107]).
Shimoda et al. - Stern-Berkowitz et al. do not expressly disclose flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid.
Zhang et al., for example, from an analogous field of endeavor (Zhang et al., [0439] when the time alignment timer (TAT) in the TA set received by the receiving module has expired, detect whether the cell identifier in the TA set corresponds to beam index information in another TA set and whether a TAT in the another TA set has not expired) discloses flushing a Hybrid Automatic Repeat Request (HARQ) Zhang et al., [0441], if the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell); and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid (Zhang et al., [0440], if the TAT in the another TA set has not expired, determine a cell corresponding to the beam index information, and maintain a hybrid automatic repeat request (HARQ) buffer area and a sounding reference symbol (SRS) resource that correspond to the cell).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid as taught by Zhang et al. with the combined system of Shimoda et al. - Stern-Berkowitz et al. in order to release a HARQ buffer for an expired time alignment timer (TAT) that correspond to the cell (Zhang et al., [0442]).

Regarding claims 2, 9, 16, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses the first TA value is used for a first uplink transmission via a first beam to the first TRP (Stern-Berkowitz et al., [0091] a WTRU may apply one or more received TA commands to adjust its UL timing, where a TA command may provide a TA value or a TA adjustment, in relation to [0106] a primary TAG (pTAG) may be a TAG that includes a PCell or a PSCell) and the second TA value is used for a second uplink transmission via a second beam to the second TRP (Stern-Berkowitz et al., [0091] a WTRU may apply one or more received TA commands to adjust its UL timing, where a TA command may provide a TA value or a TA adjustment, in relation to [0106] a secondary TAG (sTAG) may be a TAG that does not include a PCell and/or does not include a PSCell).  The motivation is the same as in claim 1.

Regarding claim 4, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if all of the multiple TA values are invalid (Zhang et al., [0441] when the measurement module detects that the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell); and refraining from clearing the periodic resources, the configured downlink assignment, and/or the configured uplink grant associated with the serving cell if the first TA value is invalid and the second TA value is valid (Zhang et al., [0442] if it is detected that a beam 3 associated with the cell 1 is further in a TA set 2 and a TAT in the TA set 2 has not expired, the user equipment maintains a HARQ buffer area and an SRS resource that correspond to the cell).  The motivation is the same as in claim 1.

Regarding claim 5, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured Zhang et al., [0442] when it is detected that the cell identifier in the TA set corresponds to the beam index information in the another TA set and the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell).  The motivation is the same as in claim 1.

Regarding claim 6, 13, 20, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses one of the multiple TA values is invalid if a timer associated with the TA value expires (Stern-Berkowitz et al., [0109] – [0110] a TAT may expire, where the TAT may be associated with a TAG that may be associated with a MAC entity and when a TAT expires, for example when a MAC entity determines that a TAT expires, or when a MAC entity considers a TAT to have expired, the MAC entity may perform at least one TAT expiry action, such as flushing one or more or all HARQ buffers for one or more or all serving cells, which may belong to or be associated with the TAG for which the TAT expired).  The motivation is the same as in claim 1.

Regarding claim 7, Shimoda et al. discloses a method (Shimoda et al., FIG. 54) of operating a UE (Shimoda et al., FIG. 54, UE 5107), comprising: 
receiving a configuration for uplink (UL) control signaling associated with a serving cell (Shimoda et al., [0960] an adjustment value is set to the TA, not only for the serving TRP but also for the UE that transmits an uplink signal receivable at neighboring TRPs); 
maintaining multiple timing advance (TA) values for the serving cell (Shimoda et al., FIG. 55; [0949] T1 is a radio propagation time from the UE1 to the TRP1, T2 is a radio propagation time from the UE1 to the TRP2, T3 is a radio propagation time from the UE 1 to the TRP 3, T4 is a radio propagation time from the UE 1 to the TRP 4, T5 is a radio propagation time from the UE 1 to the TRP 5, where each of the radio propagation times T1, T2, T3, T4, and T5 represents a time from transmission of the uplink signal by the UE 1 to the arrival at the corresponding TRP, where TA3 is the timing advance (TA) set between the serving TRP and the UE 1 in relation to [0951] where the radio propagation time between the UE 1 and the TRP 1 or the TRP 2 is shorter than that between the UE 1 and the TRP 3 and the timing adjustment to TRP 1 or the TRP 2 require a different setting than for TRP3), the serving cell comprising a single base station (Shimoda et al., FIG. 54, eNB 5106) with multiple transmitter/reception points (TRPs) (Shimoda et al., FIG. 54; [0945] each of TRP1 5101, TRP2 5102, TRP3 5103, TRP4 5104, and TRP5 5105 is connected to eNB 5106, and has at least a transmission/reception function), wherein the multiple TA values include a first TA value (Shimoda et al., [0945] TRP3 5103 is a serving TRP of the UE, which performs transmission and reception with the serving TRP 5103 following a preset timing advance (TA)) and a second TA value (Shimoda et al., [0946] the other TRPs have differences in the reception timings, in relation to [0960] where the UE may set TA-α as the TA, including the adjustment value); 
et al., does not expressly disclose validity of the first TA value is determined by status of a first timer associated with the first TA value and validity of the second TA value is determined by status of a second timer associated with the second TA value and flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid.
Stern-Berkowitz et al., for example, from an analogous field of endeavor (Stern-Berkowitz et al., [0106] a WTRU or a MAC entity of a WTRU or any of the other devices may have and/or maintain at least one time alignment timer (TAT)) discloses a validity of the first TA value is determined by status of a first timer associated with the first TA value (Stern-Berkowitz et al., [0106] a WTRU may have and/or maintain a TAT for a or each timing advance group (TAG), where a TAG may be or may include a group of serving cells of a WTRU that use the same timing reference, the same timing reference cell and/or the same TA value and primary TAG (pTAG) may be a TAG that includes a PCell or a PSCell) and a validity of the second TA value is determined by status of a second timer associated with the second TA value (Stern-Berkowitz et al., [0106] a secondary TAG (sTAG) may be a TAG that does not include a PCell and/or does not include a PSCell, in relation to  [0107] a TAT may be configured or may be configurable, and be associated with a TAG associated with a MAC entity, where a TAT may be used to control how long a MAC entity considers the serving cells associated with the TAG to be uplink time aligned).
et al. with the system of Shimoda et al. in order to considers the serving cells associated with the TAG to be uplink time aligned (Stern-Berkowitz et al., [0107]).
Shimoda et al. - Stern-Berkowitz et al. do not expressly disclose flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid.
Zhang et al., for example, from an analogous field of endeavor (Zhang et al., [0439] when the time alignment timer (TAT) in the TA set received by the receiving module has expired, detect whether the cell identifier in the TA set corresponds to beam index information in another TA set and whether a TAT in the another TA set has not expired) discloses flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid (Zhang et al., [0441], if the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell); and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid (Zhang et al., [0440], if the TAT in the another TA set has not expired, determine a cell corresponding to the beam index information, and maintain a hybrid automatic repeat request (HARQ) buffer area and a sounding reference symbol (SRS) resource that correspond to the cell).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid as taught by Zhang et al. with the combined system of Shimoda et al. - Stern-Berkowitz et al. in order to release a HARQ buffer for an expired time alignment timer (TAT) that correspond to the cell (Zhang et al., [0442]).

Regarding claim 8, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses the UL control signaling includes a scheduling request, periodic UL reference signal, aperiodic UL reference signal, periodic channel quality report, and/or aperiodic channel quality report (Shimoda et al., [0965] the adjustment value α is set to the UE in consideration of radio propagation times with the serving TRP and the neighboring TRPs).

Regarding claim 11, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if all of the multiple TA values are invalid (Zhang et al., [0441] when the measurement module detects that the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell); and refraining from clearing the periodic resources, the configured downlink assignment, and/or the configured uplink grant if the first TA value is invalid and the second TA value is valid (Zhang et al., [0442] if it is detected that a beam 3 associated with the cell 1 is further in a TA set 2 and a TAT in the TA set 2 has not expired, the user equipment maintains a HARQ buffer area and an SRS resource that correspond to the cell).  The motivation is the same as in claim 7.

Regarding claim 12, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if the first TA value is invalid and the second TA value is valid (Zhang et al., [0442] when it is detected that the cell identifier in the TA set corresponds to the beam index information in the another TA set and the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell).  The motivation is the same as in claim 7.

Regarding claim 14, Shimoda et al. discloses a communication device (Shimoda et al., FIG. 54, UE 5107, in relation to FIG. 3) comprising: a control circuit (Shimoda et al., FIG. 3, control unit 310); 
a processor installed in the control circuit (Shimoda et al., FIG. 3, protocol processing unit 301); and
Shimoda et al., [0148] a user equipment that executes a transmission/reception/decoding process inherently comprises a memory); wherein the processor is configured to execute a program code stored in the memory to perform the steps (Shimoda et al., [0148] a series of processes by the user equipment is controlled by a control unit) of: 
receiving a configuration for uplink (UL) control signaling associated with a serving cell (Shimoda et al., [0960] an adjustment value is set to the TA, not only for the serving TRP but also for the UE that transmits an uplink signal receivable at neighboring TRPs); maintaining multiple timing advance (TA) values for the serving cell (Shimoda et al., FIG. 55; [0949] T1 is a radio propagation time from the UE1 to the TRP1, T2 is a radio propagation time from the UE1 to the TRP2, T3 is a radio propagation time from the UE 1 to the TRP 3, T4 is a radio propagation time from the UE 1 to the TRP 4, T5 is a radio propagation time from the UE 1 to the TRP 5, where each of the radio propagation times T1, T2, T3, T4, and T5 represents a time from transmission of the uplink signal by the UE 1 to the arrival at the corresponding TRP, where TA3 is the timing advance (TA) set between the serving TRP and the UE 1 in relation to [0951] where the radio propagation time between the UE 1 and the TRP 1 or the TRP 2 is shorter than that between the UE 1 and the TRP 3 and the timing adjustment to TRP 1 or the TRP 2 require a different setting than for TRP3), the serving cell comprising a single base station (Shimoda et al., FIG. 54, eNB 5106) with multiple transmitter/reception points (TRPs) or beams (Shimoda et al., FIG. 54; [0945] each of TRP1 5101, TRP2 5102, TRP3 5103, TRP4 5104, and TRP5 5105 is connected to eNB 5106, and has at least a transmission/reception function), wherein the multiple TA values include a first TA value (Shimoda et al., [0945] TRP3 5103 is a serving TRP of the UE, which performs transmission and reception with the serving TRP 5103 following a preset timing advance (TA)) and a second TA value (Shimoda et al., [0946] the other TRPs have differences in the reception timings, in relation to [0960] where the UE may set TA-α as the TA, including the adjustment value). 
Shimoda et al., does not expressly disclose validity of the first TA value is determined by status of a first timer associated with the first TA value and validity of the second TA value is determined by status of a second timer associated with the second TA value and flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid.
Stern-Berkowitz et al., for example, from an analogous field of endeavor (Stern-Berkowitz et al., [0106] a WTRU or a MAC entity of a WTRU or any of the other devices may have and/or maintain at least one time alignment timer (TAT)) discloses a validity of the first TA value is determined by status of a first timer associated with the first TA value (Stern-Berkowitz et al., [0106] a WTRU may have and/or maintain a TAT for a or each timing advance group (TAG), where a TAG may be or may include a group of serving cells of a WTRU that use the same timing reference, the same timing reference cell and/or the same TA value and primary TAG (pTAG) may be a TAG that includes a PCell or a PSCell) and a validity Stern-Berkowitz et al., [0106] a secondary TAG (sTAG) may be a TAG that does not include a PCell and/or does not include a PSCell, in relation to  [0107] a TAT may be configured or may be configurable, and be associated with a TAG associated with a MAC entity, where a TAT may be used to control how long a MAC entity considers the serving cells associated with the TAG to be uplink time aligned).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a validity of the first TA value is determined by status of a first timer associated with the first TA value and a validity of the second TA value is determined by status of a second timer associated with the second TA value as taught by Stern-Berkowitz et al. with the system of Shimoda et al. in order to considers the serving cells associated with the TAG to be uplink time aligned (Stern-Berkowitz et al., [0107]).
Shimoda et al. - Stern-Berkowitz et al. do not expressly disclose flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid.
Zhang et al., for example, from an analogous field of endeavor (Zhang et al., [0439] when the time alignment timer (TAT) in the TA set received by the receiving module has expired, detect whether the cell identifier in the TA set corresponds to beam index information in another TA set and whether a TAT in the another TA set has not expired) discloses flushing a Hybrid Automatic Repeat Request (HARQ) Zhang et al., [0441], if the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell); and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid (Zhang et al., [0440], if the TAT in the another TA set has not expired, determine a cell corresponding to the beam index information, and maintain a hybrid automatic repeat request (HARQ) buffer area and a sounding reference symbol (SRS) resource that correspond to the cell).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid; and refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid as taught by Zhang et al. with the combined system of Shimoda et al. - Stern-Berkowitz et al. in order to release a HARQ buffer for an expired time alignment timer (TAT) that correspond to the cell (Zhang et al., [0442]).

Regarding claim 15, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses the UL control signaling includes a scheduling request, periodic UL reference signal, aperiodic UL reference signal, periodic channel quality report, and/or aperiodic channel quality report (Shimoda et al., [0965] the adjustment value α is set to the UE in consideration of radio propagation times with the serving TRP and the neighboring TRPs).

Regarding claim 18, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if all of the multiple TA values are invalid (Zhang et al., [0441] when the measurement module detects that the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell); and refraining from clearing the periodic resources, the configured downlink assignment, and/or the configured uplink grant if the first TA value is invalid and the second TA value is valid (Zhang et al., [0442] if it is detected that a beam 3 associated with the cell 1 is further in a TA set 2 and a TAT in the TA set 2 has not expired, the user equipment maintains a HARQ buffer area and an SRS resource that correspond to the cell).  The motivation is the same as in claim 14.

Regarding claim 19, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if the first TA value is invalid and the second TA value is valid (Zhang et al., [0442] when it is detected that the cell identifier in the TA set corresponds to the beam index information in the another TA set and the TAT in the another TA set has expired, determine a cell corresponding to the beam index information, and release a HARQ buffer area and an SRS resource that correspond to the cell).  The motivation is the same as in claim 14.

Regarding claims 21, 22, 23, Shimoda et al. - Stern-Berkowitz et al. - Zhang et al. discloses the UE communicates with the serving cell via the multiple TRPs of the serving cell (Shimoda et al., FIG. 54; [0945] each of TRP1 5101, TRP2 5102, TRP3 5103, TRP4 5104, and TRP5 5105 is connected to eNB 5106, and has at least a transmission/reception function).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416